DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 5/13/2022 is entered and fully considered.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Susan Zerull on 6/17/2022.
The application has been amended as follows: 
Withdrawn claims 14-19 are canceled.
Election/Restrictions
	Claim 9 is rejoined due to the allowed subject matter in generic claim 1.
Allowable Subject Matter
Claims 1-11, 13 and 20 are allowed.
Regarding claims 1 and 13,	
	The previous rejection relied upon MANGOLINI to teach a graphite coated active material particle while TOUR was relied upon to teach making graphite by the flash joule heating process. Although TOUR  teaches formation of graphite/graphene, the reference does not teach forming graphite onto a particle substrate. Accordingly, the references do not teach mixing electroactive particles with carbonaceous material and forming a coating of graphite. Even if particles were mixed into the carbon precursor of TOUR it is not apparent that the product would be a particle coated with graphite instead of a graphite composite with interstitial/interlaminar particles. 
	Depending claims 8-11 and 20 are allowed by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712